Citation Nr: 1727451	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-21 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Board most recently remanded this appeal for additional development in December 2014.

A personal hearing was conducted between the Veteran and undersigned in January 2013.  A transcript is associated with the record.


FINDING OF FACT

A right elbow disorder was not shown in service or for many years later; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed right elbow residual epicondylitis is etiologically related to service or was caused or aggravated by his service connected right shoulder disability.


CONCLUSION OF LAW

The criteria for service connection for a right elbow disorder have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA treatment records have been obtained.  In addition, development in substantial compliance with the Board's remand instructions has been completed, including obtaining medical opinions and issuing a Supplemental Statement of the Case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was provided with a VA examination in August 2010 that was supplemented by an October 2015 opinion.  The August 2010 examination report included all necessary testing, a full examination of the Veteran, and information adequate to evaluate the claim.  The 2015 addendum addressed deficiencies in that original report.  Taken together, the examination report and the addendum are more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Right Elbow Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The August 2010 VA examination diagnosed right elbow residual epicondylitis.  Element (1) of Shedden and Wallin has been met.

With respect to Shedden element (2), service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a right elbow disorder.  It is also highlighted that the Veteran's separation examination in May 1998 fails to document any complaints of or observed symptoms related to a right elbow disorder.  An injury to the right upper extremity is nevertheless acknowledged, however.  The Veteran is service connected for the residuals of right-shoulder arthroscopic SLAP repair.  Such is sufficient to meet element (2) of Shedden and Wallin.  

What remains for consideration is whether there is a nexus between the Veteran's service and his current diagnosis.  The Board again notes that the Veteran's separation examination is silent with respect to any right elbow disorder.  There is no competent evidence of a nexus between the diagnosis of right elbow epicondylitis and the Veteran's service.  In an October 2015 supplemental opinion, the examiner opined that the Veteran's right elbow epicondylitis was less likely than not incurred in or caused by active duty service.  The examiner determined that the Veteran's service treatment records and in-service examinations do not mention any symptoms referable to or treatment directed towards the Veteran's right elbow.  

As for the secondary service connection theory, the preponderance of the evidence fails to establish that the Veteran's right elbow disorder was either caused or aggravated by his right shoulder disability.  

In an August 2010 opinion, the examiner opined that the Veteran's right elbow disorder was less likely as not caused by or a residual of a right shoulder disorder.  The examiner stated that right elbow epicondylitis develops separately from the shoulder as a result of activities which use the elbow often.  The examiner cited the Veteran's demanding activities of floor installation and lumbar handling, which created the inflammatory condition of epicondylitis in the Veteran's dominant (right) elbow.  

Similarly, in an October 2015 supplemental opinion, the examiner opined that it was less likely than not that the Veteran's right elbow disorder was proximately due to or the result of the Veteran's right shoulder disorder; and that it was not more likely than not that the Veteran's right elbow disorder was aggravated by a right shoulder disorder.  The examiner stated that the Veteran's right elbow disorder was completely independent of military service or a right shoulder disorder.  

The examiner determined that the Veteran's right elbow symptoms were first noted after service following civilian-sector physical-type employment.  The examiner cited the absence of notation of a right elbow disorder in the Veteran's service treatment records and separation examination.  The examiner also indicated that the development of Veteran's right elbow disorder is completely consistent with his post-service work history of physical-type jobs.  He emphasized that there was a complete absence of any clinical notation linking the Veteran's right elbow disorder being caused or aggravated by his service or right shoulder disorder.

The Board affords the examiner's August 2010 and October 2015 opinions great weight, as they were based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There are no competent opinions to the contrary.  The Board acknowledges the Veteran's statements attributing his right elbow disorder and other symptoms to his service-connected right shoulder disorder; nevertheless, the Veteran is not competent to opine on the etiology of a complex medical condition such as right elbow epicondylitis, and his statements are therefore afforded no weight.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).


ORDER

Entitlement to service connection for a right elbow disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


